NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MICHAEL WATERS,                           )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D19-33
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for Polk
County; Kelly P. Butz, Judge.

Howard L. Dimmig, II, Public Defender,
and Joanna Beth Conner, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Pamela Cordova
Papasov, Assistant Attorney General,
Tampa, for Appellee.


ROTHSTEIN-YOUAKIM, Judge.

              Michael Waters appeals the order modifying his probation. We affirm in all

respects but remand for correction of a scrivener's error pertaining to count two in the

written sentencing documents.
              At sentencing, the trial court orally pronounced a sentence of five years'

imprisonment on count two. Then, the court backtracked, pronouncing instead that the

sentence on count two was a term of five years' probation consecutive to the ten-year

prison sentence on count three. The written sentencing documents, however, reflect

that the sentence on count two is a split sentence of five years' imprisonment followed

by five years' probation.

              "When a conflict exists between the trial court's oral pronouncement of

sentence and the written sentencing documents, the oral pronouncement controls."

Bryant v. State, 45 Fla. L. Weekly D520b, D520b (Fla. 2d DCA Mar. 6, 2020) (citing

Williams v. State, 957 So. 2d 600, 603 (Fla. 2007)). Consequently, we remand for

correction of the written sentencing documents to reflect the court's oral pronouncement

of a five-year sentence of probation on count two consecutive to the sentence of

imprisonment on count three.

              Affirmed; remanded to correct scrivener's error.


NORTHCUTT and SILBERMAN, JJ., Concur.




                                           -2-